Order filed March 3, 2020




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-18-00372-CR
                                   ____________

                       HOLLY LYNN HARRISON, Appellant

                                           V.

                         THE STATE OF TEXAS, Appellee


                      On Appeal from the 368th District Court
                            Williamson County, Texas
                       Trial Court Cause No. 16-0276-K368


                                       ORDER

      On January 28, 2020, this Court rendered its judgment reversing the trial court’s
judgment and ordering a new trial. On January 28, 2020, appellant, Holly Lynn Harrison,
filed a motion requesting this Court to set reasonable bail. Tex. Code Crim. Proc. art.
44.04(h). We find that we have jurisdiction to set bail following a reversal of the trial
court’s judgment. See Tex. R. App. P. 51.2(c)(1).

      We find appellant’s motion meritorious, grant the motion, and ORDER the appellant,
Holly Lynn Harrison, released on bail upon her giving good and sufficient bond, signed by
appellant as principal and with sureties as required by law, in the sum of $35,000, total,
pending final disposition by the trial court below. See Tex. Code Crim. Proc. art. 44.04(h).
Any conditions on bail must be set by the trial court, and any sureties on bail must be
approved by the trial court. Foreman v. State, 565 S.W.3d 371, 373 (Tex. App.—Houston
[14th Dist.] 2018, no pet.) (citing Tex. Code Crim. Proc. arts. 17.40–.49 (allowing magistrate
to set conditions on bail), 44.04(h) (requiring trial court to approve sureties); Leonard v. State,
376 S.W.3d 886, 890 (Tex. App.–Fort Worth 2012, pet. ref’d) (holding trial court has
authority to set reasonable conditions for bail set under section 44.04(h)))



                                         PER CURIAM


Panel consists of Justices Jewell, Bourliot, and Zimmerer.